DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “installing an anti-rotation device…; and preventing rotation between the first threaded portion and the second threaded portion via the anti-rotation device.” It is unclear how there is a separate and distinct step of “preventing rotation” when preventing rotation is a result of the step of “installing an anti-rotation device”. For further examination purposes, it will be interpreted that “installing an anti-rotation device…, wherein rotation between the first threaded portion and the second threaded portion is prevented via the anti-rotation device.” 
Claim 10 recites “the internal body of the groove” while “the internal body” is first introduced in claim 1 and is on an opposite side of the groove. It is unclear if this same 
Claims 2-9 are thus rejected for their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 7,240,928 B2) in view of Otten (US 7,164,704 B2).
Regarding claim 1, Evans teaches a method, comprising:
Pre-drilling a pilot hole (82, 84) through a first threaded position (38) of a connector assembly (10) (Fig 1-2, 4; Col 10, Ln 12-15); 
Engaging the first threaded portion (38) with a second threaded portion (36) of the connector assembly (10) (Fig 1-2, 4; Col 9, Ln 1-3), wherein the first threaded portion (38) comprises:
A groove (60) configured to receive a tab (42) extending from the second threaded portion (36) (Fig 4; Col 9, Ln 6-15);
An outer ring (48) on one side of the groove (60) (Fig 4; Col 8, Ln 62-67); and
An internal body (14) on an opposite side of the groove (60), wherein the pilot hole (82, 84) extends through the outer ring (48) (a common definition for “through,” as defined by Merriam-Webster, is “used as a function word to indicate passage from one end or boundary to another.” As seen at least in Figure 4, the hole 82 passes surface 56 and the radially interior surface that defines the ring 48 therefore meeting the claimed limitation) and penetrates into the internal body (14) (Fig 4; Col 11, Ln 42-47);
Evans discloses using an anti-rotation device through the first and second threaded portions (38, 34) of the connector assembly (10), wherein the pilot hole (82, 84) directs the anti-rotation device during installation to preventing rotation between the first threaded portion and the second threaded (38, 34) portion via the anti-rotation device (Fig 4; Col 10, Ln 12-17).
However Evan does not explicitly disclose using an installation tool to install the anti-rotation device.
Otten teaches a method for coupling connectors using an anti-rotation device and further teaches installing an anti-rotation device (34) though first and second threaded portions (12, 14) of the connector assembly (10) via an installation tool, wherein a pilot hole (28) directs the anti-rotation device (34) during installation (Fig 1B; Col 8, Ln 57-66).

Regarding claim 2, Evans teaches limitations of claim 1 and further teaches a counterbore (86) formed on an outside surface of the first threaded portion (38) aligned with the pilot hole (82) (Fig 4; Col 10, Ln 39-45). Evans does not explicitly teach using an installation tool to install the anti-rotation device.
Otten teaches installing an anti-rotation device (34) via an installation tool that is aligned with a pilot hole (28) (Col 8, Ln 57-66).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Evans such that the anti-rotation device is installed with an installation tool as taught by Otten by seating the installation tool in a counterbore for the advantage of a higher surface finish and dimensional accuracy.
Regarding claim 3, Evans teaches limitations of claim 1 as discussed above but does not teach using an installation tool to install the anti-rotation device.
Otten teaches installing the anti-rotation device (34) comprises using pneumatic pressure, hydraulic pressure, mechanical force, or an explosive charge to force the anti-rotation device (34) through the connector assembly (10) (Col 8, Ln 57-66).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Evans to install the anti-
Regarding claim 4, Evans teaches the limitations of claim 1 as discussed above but does not teach installing the anti-rotation device using an installation tool.
Otten teaches rifling the anti-rotation device (34c) via the installation tool to form an interference pattern between the anti-rotation device (34c) and the connector assembly (10) (Fig 5A-C; Col 7, Ln 25-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Evans such that an interference pattern is formed between the anti-rotation device and the connector assembly as taught by Otten to ensure a more secure connection between the parts.
Regarding claim 6, Evans further teaches  a plurality of anti-rotation devices through the first and second threaded portions (36, 38) in a circumferential arrangement about the connector assembly (10) (Examiner notes the plurality of holes in a circumferential arrangement as seen in Figure 1) but does not explicitly disclose using an installation tool to install the anti-rotation device.
Otten teaches a step of installing an anti-rotation device (34) (Col 8, Ln 57-66).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Evans to install a plurality of anti-rotation devices with an installation tool as taught by Otten as similarly discussed in claim 1 above.
Regarding claim 7, Evans further teaches engaging the first threaded portion (38) with the second threaded portion (36) comprises receiving the tab (42) extending from 
Regarding claim 8, Evans further teaches pre-drilling the pilot hole (82, 84) through an interfacing edge of the first threaded portion (38) proximate the second threaded portion (36), wherein engaging the first threaded portion (38) with the second threaded portion (36) comprises receiving a corresponding interfacing edge of the second threaded portion (36) at least partially into the pilot hole (82, 84) formed in the first threaded portion (38) (Fig 1-2, 4; Col 11, Ln 36-51).
Regarding claim 9, Evans further teaches pre-drilling the pilot hole (82, 84) in the first threaded portion (38) with a diameter that is less than a total diameter of the anti-rotation device (Examiner notes the diameter of the hole at least at 82 is smaller than the diameter of 84 as seen in Figures 3-4).
Regarding claim 10, Evans further teaches receiving, into a counterbore (84) formed in the internal body (14) of the groove (60), at least a portion of material of the tab (42) that is deformed and extruded from the tab (42) when the anti-rotation device is installed (Fig 1-2, 4; Col 11, Ln 36-51). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Otten as applied to claim 1 above, and further in view of Steen (US 2014/0167408 A1).
Regarding claim 5, Evans in view of Otten teach the method of claim 1 as discussed above. 

Otten further teaches the installation of an anti-rotation member may be installed through a variety of techniques (Col 8, Ln 57-66) but does not explicitly disclose the installation tool comprises a hammer. 
Steen teaches an anti-rotation lock for threaded connectors (Title; Abstract) and further teaches it is known in the art to install an anti-rotation pin with a hammer ([0003]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Evans in view of Otten such that the installation tool comprises a hammer as taught by Steen in order to install the tapered pin into the bores. There is a prima facie case of obviousness when combining prior art elements according to known methods to yield predictable results (see MPEP 2143(A)).
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 06 January 2021, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly claimed structural limitations that further define the first threaded portion. A new interpretation of Evans in view of Otten is discussed above in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHRISTINE BERSABAL/Examiner, Art Unit 3726  

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726